UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6671


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAVOD RAMON LIPSCOMB,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00280-REP-1)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Javod Ramon Lipscomb, Appellant Pro Se. Roderick Charles Young,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Javod   Ramon      Lipscomb       appeals   the   district   court’s

order denying relief on his motion seeking a reduction in his

sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                     We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                    United

States v. Lipscomb, No. 3:07-cr-00280-REP-1 (E.D. Va. Mar. 29,

2012).    We deny Lipscomb’s motion for appointment of counsel.

We   dispense   with   oral    argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2